Citation Nr: 0609086	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-07 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant was honorably discharged in September 1998 from 
the Army Active Guard/Reserves (AGR) program with 20 years of 
active federal service (AFS).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that denied entitlement to educational 
benefits pursuant to Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill or MGIB).

When this matter was last before the Board in September 2004, 
it was remanded to the RO in order to schedule the veteran 
for a requested hearing before the Board.  In January 2006, 
the veteran appeared and testified at a hearing before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's active service consisted of active duty for 
training (ACDUTRA) from January 17, 1973 to March 12, 1974; 
active duty service in the AGR under Title 32 USC 503, from 
May 16, 1979 through October 2, 1995; and active duty service 
in the AGR under Title 10 USC 12301 (D) from October 3, 1995 
to September 30, 1998.  

2.  The veteran did not enroll in or contribute to the 
chapter 32, Post-Vietnam Era Veterans' Educational Assistance 
Act Program (VEAP).  

CONCLUSION OF LAW

The requirements for basic eligibility for VA educational  
assistance under Chapter 30, Title 38, United States Code 
have not been met.  38 U.S.C.A. §§ 3011, 3012, 3018C, 3221 
(West 2002); 38  C.F.R. §§ 21.7042, 21.7044, 21.7045 (2005); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to educational benefits 
under the Montgomery GI Bill (MGIB).  At his hearing before 
the Board, he submitted a copy of MGIB eligibility guidelines 
and asserted that he was eligible for such benefits under 
Category III of those guidelines.  Specifically, he contends 
that according to those guidelines, because he was on active 
duty on September 30, 1990, and was separated involuntarily 
after February 2, 1991, he should have been eligible for 
conversion to the MGIB Chapter 30 educational benefits 
program by paying the required $1,200 to the Government.  He 
states that when he was out processing from service, the 
education system counselor refused to accept his check for 
$1,200.  

The veteran concedes that he was never eligible for benefits 
under the old Vietnam Era GI Bill, Chapter 34, but should 
have been given the opportunity to participate in the Chapter 
30 education program based upon his having been ordered to an 
initial period of active duty in the AGR from October 3, 1995 
until September 30, 1998 under Title 10 § 12301(D).  He 
argues that although he did not serve the full term of such 
service, he qualifies under an exception to that requirement 
because he was involuntarily discharged from his initial 
Title 10 active duty service and was willing to pay the 
Government the $1,200 required for participation in the 
Chapter 30 program.  He concludes that he has thus met the 
eligibility requirements for Chapter 30 educational benefits.  

In the interest of clarity, the Board will review whether the 
veteran's claim has been appropriately developed for 
appellate review, and then proceed to analyze the claim and 
render a decision.

Veterans Claims Assistance Act of 2000

The Board observes that current law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2005).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA educational programs, however, have their own provisions 
that  address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or  
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(d)."  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are 
relevant to Chapter 51 of Title 38 of the United States Code 
and do not apply in educational assistance benefits which are 
governed by Chapters 30, 31, 32, and 34.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Nevertheless, the record 
reflects that the veteran and his representative were 
provided with a copy of the appealed August 2000 decision, 
the July 2001 statement of the case, a March 2003 
supplemental statement of the case, the July 2003 Board 
remand, and a May 2004 supplemental statement of the case.  
These documents provided notification of the information and 
evidence necessary to substantiate this claim, and indicated 
to the veteran that the RO would make reasonable efforts to 
obtain relevant records adequately identified by the veteran.  

Under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as all relevant evidence has been obtained, the Board 
can proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates.  See 
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2005).

As noted above, the veteran contends that he has met the 
eligibility requirements for Chapter 30 educational benefits.  
He argues that although he did not serve the full term of his 
initial active duty service that ended September 28, 1998, he 
qualifies under an exception to that requirement because he 
was involuntarily discharged from his initial Title 10 active 
duty service and was willing to pay the Government the $1,200 
required for participation in the Chapter 30 program.  He 
states that he should not be penalized because an educational 
counselor erred by not accepting his payment.  

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a).  Of critical importance in this case is 
the requirement that the individual must, after June 30, 
1985, either (i) first become a member of the Armed Forces, 
or (ii) first enter on active duty as a member of the Armed 
Forces.  38 C.F.R. § 20.7042(a)(1).  The claimant must also 
(i) serve at least three years of continuous active duty in 
the Armed Forces, or (ii) in the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed  
Forces.  38 C.F.R. § 20.7042(a)(2).

Under these provisions, a veteran is only eligible for 
Chapter 30 educational assistance if he or she first entered 
active service after June 30, 1985.  In the instant case, the 
veteran's first period of active duty service consisted of 
active service in the AGR under Title 32 USC 503, from May 
16, 1979 through October 2, 1995.  Contrary to the veteran's 
contentions, AGR service for VA purposes is considered active 
duty service.  38 C.F.R. § 3.6(b) (2005).  This period, of 
course, predated the June 30, 1985 restrictive date.  He is, 
accordingly, not eligible for Chapter 30 education benefits 
under these criteria.  

However, pursuant to 38 C.F.R. § 21.7044, a veteran who was 
eligible for Chapter 34 education benefits may, in certain 
circumstances, rely on that eligibility to establish 
eligibility for Chapter 30 education benefits.  In pertinent 
part, this section stipulates that, in order to establish 
Chapter 30 eligibility based solely on active duty service, a 
Chapter 34 eligible veteran must: (1) have been on active 
duty any time during the period beginning on October 19, 
1984, and ending on June 30, 1985, and continued on active 
duty without a break in service; (2) after June 30, 1985, 
serve at least three years continuous active duty in the 
Armed Forces (with exceptions for involuntary or medical 
discharges); and (3) on completion of the required active 
service, either continued on active duty, was discharged or 
retired under honorable conditions, or released from active 
duty for further service in the reserves.  38 C.F.R. § 
21.7044(a).

In the instant case, the veteran's initial period of service 
consisted of ACDUTRA from January 17, 1973 to March 12, 1974.  
Since this service was ACDUTRA, and not active duty service, 
it did not qualify the veteran for Chapter 34 benefits at 
that period of time.  The veteran's next period of active 
service in the AGR, from May 16, 1979 through October 2, 
1995, was authorized under Title 32 USC 503.  This period of 
service qualified the veteran for VA education benefits under 
chapter 32, the VEAP, but not under Chapter 30, the MGIB.  
The veteran is therefore not eligible for conversion from 
Chapter 34 to Chapter 30 eligibility based on his active 
service alone.

Eligibility may also be established based on a combination of 
active duty and reserve service.  In that regard, § 21.7044 
provides, in pertinent part, that, in order to establish 
Chapter 30 eligibility based on a combination of active duty 
and reserve service, a Chapter 34 eligible veteran must: (1) 
have been on active duty on October 19, 1984 and served 
without a break in service from October 19, 1984 through June 
30, 1985; (2) after June 30, 1985, served at least two 
additional years of continuous active duty; and (3) after 
completion of the required active service, have served at 
least four continuous years service in the Selected Reserve.  
38 C.F.R. § 21.7044(b).  As noted above, however, the veteran 
was not a Chapter 34 eligible veteran, having had his initial 
period of active service authorized under Title 32 USC 503.  

The veteran has argued that his last period of service, 
namely, active duty service in the AGR from October 3, 1995 
to September 30, 1998, should have qualified him for Chapter 
30 benefits, since it was his initial period of service under 
Title 10 USC 12301 (D).  Under applicable law as noted above, 
however, a veteran is only eligible for Chapter 30 
educational assistance if he or she first entered active 
service after June 30, 1985.  In the instant case, as noted 
above, the veteran entered service in May 1979, prior to this 
date.  He is, accordingly, not eligible for Chapter 30 
education benefits under this theory.

Essentially, the only VA education benefits that the veteran 
had qualified for were those under chapter 32, (VEAP), based 
upon his active duty service in the AGR under Title 32 USC 
503, from May 16, 1979 through October 2, 1995.  With respect 
to the veteran's claim, it is noted that under 38 U.S.C.A. 
§ 3221, each person entering military service on or after 
January 1, 1977 and before July 1, 1985 shall have the right 
to enroll in the education benefits program provided by 
Chapter 30 at any time during such person's service on active 
duty before July 1, 1985, with a monthly deduction made from 
the person's military pay in an amount ranging from $25 to 
$100.  In 1996, the Veterans' Benefits Improvements Act of 
1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) extended eligibility for the 
Chapter 30 (Montgomery GI Bill) program to additional Chapter 
32 (VEAP) participants.  Under the provisions of Section 106 
of Public Law 104-275, a Chapter 32 participant with money in 
the Chapter 32 fund could be eligible for Chapter 30 benefits 
if, in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996.  More recent statutory 
changes, set forth in the Veterans Benefits and Health 
Improvement Act of 2000, provide for an additional year 
(beginning on November 1, 2000, and ending on October 31, 
2001) for an individual to make an irrevocable election to 
enroll in Chapter 30; however, the individual must have 
participated in VEAP on or before October 9, 1996.

In this case, the veteran never enrolled in VEAP and never 
contributed to VEAP.  The DD Form 214 and other personnel 
forms for each period of active service show that he was not 
a contributor to VEAP, and he has not contended otherwise.  

The Board is cognizant that the veteran contends that he was 
misinformed by various personnel regarding his eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  The Court has held that the 
remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

In cases such as this, where the law is dispositive, the  
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The criteria for 
eligibility to educational assistance benefits under Chapter 
30 have not been met, and the claim, therefore, is denied.  
38 U.S.C.A. § 3011, 3012, 3221; 38 C.F.R. §§ 21.7042, 
21.7044, 21.7045.  


ORDER

Basic eligibility to education benefits under 38 U.S.C. 
Chapter 30 is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


